Name: Commission Delegated Regulation (EU) No 665/2014 of 11 March 2014 supplementing Regulation (EU) No 1151/2012 of the European Parliament and of the Council with regard to conditions of use of the optional quality term Ã¢ mountain productÃ¢
 Type: Delegated Regulation
 Subject Matter: agri-foodstuffs;  animal product;  agricultural activity;  consumption;  agricultural policy;  processed agricultural produce;  marketing;  regions and regional policy
 Date Published: nan

 19.6.2014 EN Official Journal of the European Union L 179/23 COMMISSION DELEGATED REGULATION (EU) No 665/2014 of 11 March 2014 supplementing Regulation (EU) No 1151/2012 of the European Parliament and of the Council with regard to conditions of use of the optional quality term mountain product THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 31(3) and (4) thereof, Whereas: (1) Regulation (EU) No 1151/2012 has established a scheme for optional quality terms in order to facilitate the communication within the internal market of the value-adding characteristics or attributes of agricultural products by the producers thereof. It has established conditions of use of the optional quality term mountain product and empowers the Commission to adopt delegated acts laying down derogations from those conditions of use in duly justified cases and in order to take into account natural constraints affecting agricultural production in mountain areas. That Regulation also empowers the Commission to adopt delegated acts concerning the establishment of the methods of production and other criteria relevant for the application of that term. (2) In order to prevent consumers being misled, the use of the term mountain product for products of animal origin should be clarified. For products produced by animals, such as milk and eggs, production should take place in mountain areas. For products made from animals, such as meat, the animals should be raised in mountain areas. As farmers often buy young animals, such animals should spend at least the last two thirds of their life in mountain areas. (3) Transhumance, including transhumance between pastures in mountain and non-mountain areas, is practised in many areas of the Union to take advantage of the seasonal availability of grazing. It ensures the preservation of higher altitude pastures that are not suited for all-year grazing and of traditional man-made landscapes in mountain areas. Transhumance also has direct environmental benefits, for example reducing the risk of erosion and avalanches. In order to encourage the continued practice of transhumance, it should therefore also be allowed to apply the term mountain product to products made from transhumant animals which spend at least a quarter of their lifetime on pastures in mountain areas. (4) In order to ensure that feedstuffs for farm animals come essentially from mountain areas, it should be clarified that, in principle, at least half of their annual animal diet, expressed as a percentage of dry matter, should consist of feedstuffs coming from mountain areas. (5) As available feedstuffs for ruminants in mountain areas represent more than half of their annual diet, this percentage should be higher in their case. (6) Because of natural constraints and the fact that feedstuffs produced in mountain areas are primarily for ruminants, only a small proportion of feedstuffs for pigs is currently sourced in mountain areas. To strike the requisite balance between the dual objectives of the term mountain product, as set out in recital 45 of Regulation (EU) No 1151/2012, ensure that pig production in mountain areas can continue and thus preserve the rural fabric, the proportion of pigs' feedstuffs that must come from such areas should be less than half of the animals' annual diet. (7) Feedstuff restrictions should apply for transhumant animals as long as they are in mountain areas. (8) As transhumance applies also to beehives, the application of the term mountain product to products of beekeeping should be clarified. However, as sugar fed to bees does not normally come from mountain areas, feedstuff restrictions should not apply with regard to bees. (9) In order to prevent consumers being misled, the term mountain product should be used for products of plant origin only if the plants are grown in mountain areas. (10) Processed products should be allowed to contain, as ingredients, raw materials such as sugar, salt or herbs that cannot be produced in mountain areas, provided that they do not represent more than 50 % of the total weight of the ingredients. (11) In mountain areas in certain parts of the Union, there are insufficient facilities for producing milk and milk products from raw milk, slaughtering animals and cutting and deboning carcasses, and pressing olive oil. Natural constraints affect the availability of suitable processing facilities in mountain areas and make processing difficult and unviable. Processing elsewhere in the vicinity of mountain areas does not alter the nature of the products of such processing as regards their mountain provenance. It should therefore be allowed to apply the term mountain product to such products when they are processed outside mountain areas. In view of the location of the processing facilities in certain Member States and the need to meet consumer expectations, the processing operations should take place within 30 km of the mountain area in question. (12) In addition, in order to allow existing facilities for producing milk and milk products to continue their activity, only those in place on the date of entry into force of Regulation (EU) No 1151/2012 should be allowed to use the term mountain product. As the availability of such facilities in mountain areas varies, Member States should be authorised to impose a stricter distance requirement or eliminate this possibility altogether, HAS ADOPTED THIS REGULATION: Article 1 Products of animal origin 1. The term mountain product may be applied to products produced by animals in mountain areas as defined in Article 31(2) of Regulation (EU) No 1151/2012 and processed in such areas. 2. The term mountain product may be applied to products made from animals that are reared for at least the last two thirds of their life in those mountain areas, if the products are processed in such areas. 3. By way of derogation from paragraph 2, the term mountain product may be applied to products made from transhumant animals that have been reared for at least one quarter of their life in transhumance grazing on pastures in mountain areas. Article 2 Feedstuffs 1. For the purposes of Article 31(1)(a) of Regulation (EU) No 1151/2012, feedstuffs for farm animals shall be deemed to come essentially from mountain areas if the proportion of the annual animal diet that cannot be produced in mountain areas, expressed as a percentage of dry matter, does not exceed 50 % and, in the case of ruminants, 40 %. 2. By way of derogation from paragraph 1, as regards pigs, the proportion of feedstuffs that cannot be produced in mountain areas, expressed as a percentage of dry matter, shall not exceed 75 % of the annual animal diet. 3. Paragraph 1 shall not apply to feedstuffs for transhumant animals referred to in Article 1(3) when reared outside mountain areas. Article 3 Products of beekeeping 1. The term mountain product may be applied to products of beekeeping if the bees have collected the nectar and the pollen only in mountain areas. 2. By way of derogation from Article 31(1)(a) of Regulation (EU) No 1151/2012, sugar fed to bees shall not be required to come from mountain areas. Article 4 Products of plant origin By way of derogation from Article 31(1)(a) of Regulation (EU) No 1151/2012, the term mountain product may be applied to products of plant origin only if the plant is grown in mountain areas as defined in Article 31(2) of Regulation (EU) No 1151/2012. Article 5 Ingredients When used in products referred to in Articles 1 and 4, the following ingredients may come from outside mountain areas, provided that they do not represent more than 50 % of the total weight of the ingredients: (a) products not listed in Annex I to the Treaty; and (b) herbs, spices and sugar. Article 6 Processing operations outside mountain areas 1. By way of derogation from Article 31(1)(b) of Regulation (EU) No 1151/2012 and Article 1(1) and (2) of this Regulation, the following processing operations may take place outside mountain areas, provided that the distance from the mountain area in question does not exceed 30 km: (a) processing operations for the production of milk and milk products in processing facilities in place on 3 January 2013; (b) slaughtering of animals and cutting and deboning of carcasses; (c) pressing of olive oil. 2. As regards products processed on their territory, Member States may determine that the derogation in paragraph 1, point (a) will not apply or that the processing facilities must be located within a distance, to be specified, of less than 30 km from the mountain area in question. Article 7 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1.